Sub-Item 77O Rule 10f-3 Transactions DREYFUS PREMIER INVESTMENT FUNDs, INC. DREYFUS GLOBAL REAL ESTATE SECURITEIS FUND On 3/18/10, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the Fund) purchased 45,450 shares of HRPT Properties Trust Common Stock- CUSIP # 40426W101 (the Notes). The Notes were purchased from Morgan Stanley, Citi, and Wells Fargo, each a member of the underwriting syndicate offering the Notes, from their accounts. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 0.184% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banca IMI Banc of America Securities LLC Barclays Capital BNP Paribas BNY Mellon Capital Markets LLC Citi Deustche Bank Securities Goldman, Sachs & Co. HSBC J.P. Morgan Mizuho Securities USA Inc. Morgan Stanley PNC Capital Markets LLC UBS Investment Bank U.S. Bancorp Investments, Inc. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on July 13, 2010.
